DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tsuehhua Jessie Wang on 20 April 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 6 and 7 are canceled.
REASONS FOR ALLOWANCE
Claims 1-5 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art fails to teach “a first image sensor configured to receive a light flux passing through the opening in the light shielding member after being reflected by the substrate; a second image sensor configured to receive a light flux passing through the opening in the light shielding member; and a control unit configured to detect a defocus amount representing a positional deviation between a condensed position of the exposure light and the substrate, and configured to move the light shielding member in a direction of an optical axis of the projection optical system on the basis of the defocus amount, wherein the control unit detects the defocus amount on the basis of the amount of light received by the first image sensor and the second image sensor,” as recited in claim 1. Claims 2-5 and 8-14 depend therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 2882